DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  Group II, Claims 1, 3-28, 37-51, and 53-59 (a method for generating a profile of a subject’s disease wherein said contacting at least one cell of said subject with a plurality of genetic constructs is in vivo) and species (18) (said cancer-activated promoter or plurality of cancer-activated promoters are activated in Lung Adenocarcinoma, see claim 7), species (47) (said plurality of disease-activated promoters comprises a plurality of cancer-activated promoters that are selective for and activated in a same tissue origin, see claims 13 and 14), species (48) (said genetic construct or said plurality of genetic constructs comprises a non-viral vector, see claims 17 and 18), species (50) (said subject is human, claim 25), species (54) (a barcode molecule of said plurality of barcode molecules comprises a peptide sequence, see claims 38, 42-51, and 53-59), species (55) (said barcode molecule is secretable from said cells, see claims 44-47 ), and species (57) (said cellular protease is an extracellular protease, see claim 58) in the reply filed on March 2, 2022 is acknowledged. Since claim 48 is dependent on claim 39, claim 48 should be removed from species (54). Claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58 will be examined. 

Drawings
Some words in Figures 9 and 11 cannot be recognized. Applicant is required to submit new Figures 9 and 11.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because paragraphs [0087], [0174], [0197], [0343], and [0419] of US 2021/0277474 A1, which is US publication of this instant case, contain “doi:” and some references in paragraphs [0087], [0174], [0197], and [0343] of US 2021/0277474 A1 only have “doi:” without providing page numbers. The “doi:” is considered as other form of browser-executable code. Applicant is required to delete these other form of browser-executable codes. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: (1) each of paragraphs [0174], [0197], and [0343] of US 2021/0277474 A1 has a nucleotide sequence having more than 10 nucleotides. However, there is no SEQ ID NO: for the nucleotide sequence in each of paragraphs [0174], [0197], and [0343] of US 2021/0277474 A1; and (2) there are two examples named as Example 11 (see paragraphs [0414] to [0417] of US 2021/0277474 A1). 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “reporter proteins” should be “genes encoding for reporter proteins”. 
Claim 3 or 4 is objected to because of the following informality: “said contacting” should be “the contacting step is performed in”. 
Claim 5 is objected to because of the following informality: “a plurality of disease-activated promoters” should be “said plurality of disease-activated promoters”. 
Claim 13 is objected to because of the following informality: “that are selective for and activated in a same tissue origin” should be “that are selectively activated in a cancer from the same tissue origin”. 
Claim 14 is objected to because of the following informality: “activated in a plurality of different molecular subtypes of a cancer respectively within a same tissue origin” should be “activated in a plurality of different molecular subtypes of a cancer from the same tissue origin”. 
Claim 27 is objected to because of the following informalities: (1) “such as,” should be “the said subject has”; (2) “being” should be “said subject is”; and (3) “hepatitis B” should be “said subject has hepatitis B”. 
Claim 43 is objected to because of the following informality: “EGFP”, “GFP” and “RFP” are abbreviations. They can be used only after the whole phrases representing these abbreviations appear once. 
Claim 44 or 45 or 46 is objected to because of the following informality: “said cells” should be “said at least one cell”. 
Claim 45 or 47 is objected to because of the following informality: “said barcode or expression levels of said barcodes” should be “said barcode molecules or expression levels of said barcode molecules”. 
Claim 46 is objected to because of the following informalities: (1) “said contact with said cells” should be “said contact with said at least one cell”; and (2) “(including rheum)” should be “rheum”. 
Claim 47 is objected to because of the following informality: “said contact with said cells” should be “said contact with said at least one cell”. 
Claim 49 or 50 is objected to because of the following informality: “or reporters” should be deleted. 
Claim 53 is objected to because of the following informalities:  (1) “said expressed activatable molecule” should be “said activatable molecule”; and (2)“said cell affected by said disease” should be “said at least one cell”. 
Claim 54 is objected to because of the following informality: “a protease” should be “a cellular protease” in view of claim 58. 
Claim 55 is objected to because of the following informality: “a cellular protease” should be “said cellular protease”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of the Invention
The claims are drawn to a method for generating a profile of a subject’s disease. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58 encompass a method for generating a profile of a subject’s disease, comprising: (a) contacting at least one cell in any location of said subject with a plurality of genetic constructs in vivo, wherein: said plurality of genetic constructs comprises a plurality of any kind of disease-activated promoters respectively operably linked to a plurality of any kind of barcode molecules or genes encoding for reporter proteins and said plurality of disease-activated promoters drive expression of said corresponding barcode molecules or said reporter proteins in a cell affected by said disease; and (b) quantifying expression levels of said plurality of barcode molecules or said reporter proteins 

Working Examples
The specification provides working examples (see paragraphs [0395] to [0450]) of US 2021/0277474 A1, which is US publication of this instant case) for: (1) Plasmid and Minicircle Construction; (2) Cell Culture and Transfection; (3) Subcutaneous Tumor Model and Intratumoral Administration of Minicircles; (4) Experimental Melanoma Metastases Model, BLI, and Systemic Administration of Minicircles; (5) Plasma Collection; (6) SEAP Assay; (7) Tumor-Activatable Minicircles are Advantageous Over Plasmids Across Multiple Melanoma Cell Lines; 
(8) Intratumoral Injection of Tumor-Activatable MCs Leads to Detectable Plasma SEAP Concentration; (9) Systemic Injection of Tumor-Activatable MCs can Identify Tumor-Bearing Subjects and Assess Tumor Burden; (10) Statistical Analysis; (11A) Discovery of New Promoters for Tumor Detection; (11B) Analysis of Sensitivity of Detection for Ex-Vivo Promoter Approaches; (12) Cancer-Activated DNA Constructs Differentiate Tumor-Bearing and Healthy Mice; (13) Assess Cancer-Activated DNA Constructs in Different Tumor Models; (14) 
Develop New DNA Delivery Agents for In Vitro Transfection; (15) Scaling the Cancer-Activated Nanoplasmid Platform into Larger Animal Models; (16) an Ex Vivo Approach for the Use of Cancer-Activated Synthetic Biomarker Constructs; (17) Canine Studies Using the First-Generation Ex Vivo Assay Demonstrates 89% Detection Rate of Lymphoma; (18) Development of Combinatorial Cancer Detection Approach Using Combinatorial Detection of Cancer-Activated Promoters; (19) Development of a Multiplex Nucleic Acid/Protein Barcode Approach Combining Cancer-Activated Promoters to Improve Cancer Detection Rates; and (20) Use of an 
using the methods recited in claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see paragraphs [0395] to [0450]) of US 2021/0277474 A1, which is US publication of this instant case) for: (1) Plasmid and Minicircle Construction; (2) Cell Culture and Transfection; (3) Subcutaneous Tumor Model and Intratumoral Administration of Minicircles; (4) Experimental Melanoma Metastases Model, BLI, and Systemic Administration of Minicircles; (5) Plasma Collection; (6) SEAP Assay; (7) Tumor-Activatable Minicircles are Advantageous Over Plasmids Across Multiple Melanoma Cell Lines; 
(8) Intratumoral Injection of Tumor-Activatable MCs Leads to Detectable Plasma SEAP Concentration; (9) Systemic Injection of Tumor-Activatable MCs can Identify Tumor-Bearing Subjects and Assess Tumor Burden; (10) Statistical Analysis; (11A) Discovery of New Promoters for Tumor Detection; (11B) Analysis of Sensitivity of Detection for Ex-Vivo Promoter Approaches; (12) Cancer-Activated DNA Constructs Differentiate Tumor-Bearing and Healthy Mice; (13) Assess Cancer-Activated DNA Constructs in Different Tumor Models; (14) 
Develop New DNA Delivery Agents for In Vitro Transfection; (15) Scaling the Cancer-Activated Nanoplasmid Platform into Larger Animal Models; (16) an Ex Vivo Approach for the Use of Cancer-Activated Synthetic Biomarker Constructs; (17) Canine Studies Using the First-Generation Ex Vivo Assay Demonstrates 89% Detection Rate of Lymphoma; (18) Development of Combinatorial Cancer Detection Approach Using Combinatorial Detection of Cancer-et al., PNAS, 112, 3068-3073, 2015 and Gambhir et al., US 2015/0071859 A1, published on March 15, 2015). 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a profile of a subject’s disease can be generated 
Since Examples 1-6, 8, 9, 12, and 13 of the specification teaches that “[A]ll plasmids were constructed using standard PCR and cloning technology and sequenced by Sequetech (Mountain View, Calif.). To generate both parental plasmids (PP) and MCs the system described by Kay et al., (2010) Nat. Biotechnol. 28: 1287-1289, incorporated herein by reference in its entirety was used (System Biosciences, Mountain View, Calif.). The 977 base-pair (bp) Survivin promoter was sub-cloned from pSurv-FL (Ray S, et al. (2008) Molecular therapy: J. Am. Soc. Gene Therapy 16:1848-1856) into the MN-100 PP backbone (System Biosciences, Mountain View, Calif.) containing a SV40 polyA and Woodchuck Hepatitis virus posttranscriptional element (WPRE) to generate PP-pSurv-WPRE. Next, the SEAP transgene from pSELECT-zeo-SEAP (Invivogen, San Diego, Calif.) was subcloned into PP-pSurv-WPRE to generate PP-pSurv-SEAP-WPRE (FIG. 2A-top). Both PP-pSurv-SEAP-WPRE (PP) and MC-pSurv-SEAP-WPRE (MC) (FIG. 2A-bottom) were amplified and purified according to the protocol outlined in Kay et al., (2010) Nat. Biotechnol. 28: 1287-1289) and the supplier's instructions (System Biosciences, Mountain View, Calif.)”, “MDA-MB-231 (ATCC, Manassas, Va.), MeWo (ATCC, Manassas, Va.) and SK-MEL-28 human melanoma cell lines were maintained on MEM and DMEM (Gibco, Carlsbad, Calif.), respectively”, “2×106 MeWo cells were implanted into the right flank of female nude mice (Nu/Nu; Charles River) and tumors developed over a period of 3 weeks (n=4). MCs (20 µg) were complexed with a linear polyethylenimine transfection agent (in vivo-jetPEI, Polyplus transfection, Illkirch, France) at an N/P ratio of 6 (N/P is the number of nitrogen residues in in vivo jetPEI per nucleic acid phosphate) and resuspended in 50 µL 5% glucose”,  “[I]ntratumoral (I.T.) injections were performed over approximately 2 min by 6 MeWo cells stably expressing a BRET fusion protein (RLuc8.6-TurboFP-BRET6) (Dra-gulescu-Andrasi et al., (2011) Proc. Nat. Acad. Sci. U.S.A. 108:12060-12065) were injected into irradiated (5 Gy) female nude mice (Nu/Nu; Charles River) via the tail-vein (200 µL of PBS total volume). At weekly intervals following cell injection, tumor development was monitored with BLI immediately following intravenous administration of the substrate coelenterazine (35 µg/mouse; diluted in 150 µl of PBS) using an IVIS-200 imaging system (PerkinElmer). Using the software package Living Image 4.1, region of interests (ROIs) were drawn over the lungs in each image to quantitate tumor burden. BLI data is expressed as lung average radiance in photons/second/cm2/steradian”, “[T]umor-bearing mice (n=7) or irradiated control mice (n=7) were administered 40 µg of MC complexed with a linear polyethylenimine transfection agent (N/P ratio of 8; in vivo-jetPEI, Polyplus transfection, Illkirch, France) and resuspended in 400 µl of 5% glucose. Mice were then injected via the tail-vein with two 200 µl injections and a gap of 5 minutes between the first and second injection. An additional control group (n=5) of irradiated mice were administered 400 µl of 5% glucose alone”, “[B]lood samples were collected via the submandibular vein at least 1 day prior to MC injection and for up to 2 weeks following injection. Blood (approximately 75-100 ml) was collected in lithium heparin-coated microtubes (BD), kept on ice before processing, and then centrifuged at 10,000× g for 5 minutes at 4°C. Plasma was collected and stored at -80°C prior to SEAP measurements”, “[T]o measure SEAP concentration in both medium and plasma the Great 3) were I.T. administered 20 µg of MCs complexed with PEI (n=4) or PBS only (n=3) and SEAP concentration was measured before and at 1, 3, 5, 7, 11 and 14 days after injection (FIG. 7). Standard curve analysis showed that SEAP measurements in plasma were reproducible over 5 orders of magnitude and a SEAP concentration as low as 0.3 ng in 25 µl of plasma was detectable (FIGS. 22A and 22B). By day 3, significantly (p<0.01) increased plasma SEAP concentration was detected in mice receiving MC compared to control mice (FIGS. 15A-15D; p<0.01). Furthermore, significant differences between these two groups were noted for up to 2 weeks post-administration. The tumor specificity of expression was also examined by performing intramuscular (I.M.) MC injections on a group of mice (n=3). No significant differences were noted between tumor-bearing mice receiving I.T. 5% glucose (Mock) injections or I.M. MC-injected mice. Hence, when adequate transfection efficiency is achieved, pSurv-driven tumor-activatable MCs produce SEAP within tumors at levels sufficient enough to be detectable in the blood at multiple time points following administration”, [T]he ability of a 2 of 0.056 and a p-value of close to significance (p=0.0541). As expected, ROI analysis of the lung BLI signal prior to MC administration revealed a wide range of lung tumor sizes (FIG. 17). Importantly, lung tumor burden was significantly correlated with SEAP AUC values (r2=0.714; p<0.05) (FIG. 16C). Therefore, our tumor-activatable MC system not only shows a robust ability to identify tumor-bearing subjects but provided tumor burden is restricted to one organ can also be used to evaluate disease extent”, “[T]he survivin-SEAP nanoplasmid (nDNA-Survivin-SEAP) was formulated 6 4 T1 cells into the mammary fat pad of Balb/c nude mice is initially characterized. The formulated vector is administered by intravenous injection into cohorts of tumor-bearing animals when the tumors attain sizes of either 20 mm3, 50 mm3, 100 mm3 or 200 mm3. Plasma is collected from animals by submandibular bleeds at day -2 (pre-injection) as well as day 2, 6, 9, 13 post-injection and will be processed for SEAP quantification and AUC and ROC analyses from all in vivo studies. Based on the precision of the data in FIG. 25, each cohort is comprised of five animals. The number of animals per cohort is increased to 10 or more to account for the potential loss in precision and differentiation of SEAP signal” (see paragraphs [0395], [0397], [0399] to [0404], [0407] to [0412], and [0418] to [421] specific vectors, nonviral tumor-activatable minicircles (MCs) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) is intratumoral rejected into a tumor developed over a period of 3 weeks by implanting MeWo human melanoma cell into the right flank of female nude mice and is injected via tail-vein into lung tumor-bear mice produced by injecting MeWo human melanoma cell stably expressing a BRET fusion protein (RLuc8.6-TurboFP-BRET6) into irradiated (5 Gy) female nude mice and SEAP concentrations in blood plasmas of these mice are measured. However, the scopes of claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58 are much broader than the teachings of the specification because the claims does not indicate that a profile of a subject’s disease is what kind of profile, a subject’s disease is what kind of disease, at least cell is located in which part of the subject, a plurality of genetic constructs is made by what kind of vector, a plurality of disease-activated promoters is what kind of promoters, a plurality of barcode molecules or reporter proteins is what kind of barcode molecules or reporter proteins, and how a plurality of genetic constructs is entered to the body of a subject and contacted with the at least cell in vivo. 
	First, the claims read on gene transfer via various administration routes in vivo. The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc. The expression vector can be a plasmid, a retrovirus vector, an adenovirus vector, an AAV vector or other type of vector. The state of the prior art of gene transfer was not well developed and was highly unpredictable before the effective filing date of the claimed invention. While in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art. There are many factors that contribute to the unpredictability of gene transfer in vivo.
Kotterman et al., (Nature Reviews, 15, 445-451, 2014) reports that AAV still has significant challenges regarding successful use in gene delivery and payload (page 450, middle column). Specifically Kotterman et al., point out that “[T]he immune system is highly effective at preventing the delivery of foreign nucleic acids, thereby posing many challenges to therapeutic gene delivery. The majority of the human population has been naturally exposed to adeno-associated viruses (AAVs), and natural AAV variants and serotypes show considerable sequence identity”, “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid- specific cytotoxic T lymphocytes and the corresponding loss of gene expression”,  “[F]or systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets. In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue. A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind”, and “[T]he surface of a target cell may lack the primary and/or secondary receptors that are necessary for 
Shim et al., (Current Gene Therapy, 18, 3-20, 2018) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes. For or the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems. “[A]lthough nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of ‘delivery’, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release... Behavior in the physiological environment is the most important hurdle for vectors” (e.g., see page 3, right column, second paragraph and page 15, left column, fourth paragraph). Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems. Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee. Washington (DC): National Academies Press (US), pages 1-16, 2014) discuss scientific hurdles of gene transfer in vivo. Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer. Many of the hurdles have to do with providing efficient gene delivery. For 
In view of above discussions, the degree to which the vector containing the transgene is taken up in sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors. Administration routes also play an important role to determine whether sufficient vector can be obtained at target sites in a subject. Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient in vivo. The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo. Since claims do not indicate that at least cell is located in which part of the subject, a plurality of disease-activated promoters is what kind of promoters, a plurality of genetic constructs is made by what kind of vector, and how a plurality of genetic constructs is entered to the body of a subject and contacted with at least cell in vivo, it is unpredictable how a plurality of genetic constructs constructed by any kind of vector can be delivered to any kind of site of any kind of subject by any kind of administration route in vivo, how at least one cell in any location of said subject can contact with a plurality of genetic constructs in vivo, and how the plurality of genetic constructs can be transfected into at least one cell in any location of said subject such that said plurality of barcode molecules or said reporter proteins cannot be expressed or cannot be expressed in enough amount, and said profile cannot be generated by quantifying expression levels of said plurality of barcode molecules or said reporter proteins. Furthermore, since step (b) can be read as quantifying expression levels of said plurality of barcode molecules or said reporter proteins in in vivo and the specification does not teach how to quantify expression levels of said plurality of barcode molecules or said reporter proteins in in vivo, it is unpredictable how expression levels of said plurality of barcode molecules or said reporter proteins can be quantified in in vivo as recited in claim 1, how an expression level of said barcode molecule or expression levels of said barcode molecules can be quantified in extracellular fluid at least 8 hours, at least 12 hours, at least 24 hours, at least 36 hours, at least 48 hours, at least 72 hours following said contact with said cells as recited in claim 47, how an activity of said enzyme reporter can be measured by an immunochemistry reaction, in vivo is unpredictable, it is impossible to design the plurality of genetic constructs based on an enzyme endogenous to said cell affected by said disease such that, when said disease-activated promoter is activated, prediction of converting the activatable molecule to a derivative barcode molecule by the enzyme endogenous to said cell affected by said disease is impossible and the methods recited in claims 53-58 cannot be performed. 
Second, Ronald et al., (PNAS, 112, 3068-3073, 2015) report to intratumoral reject a specific vector, a nonviral tumor-activatable minicircles (MC) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) into xenografts of MeWo human melanoma cell and inject via the tail-vein the nonviral tumor-activatable minicircles (MC) encoding the reporter gene human secreted embryonic alkaline phosphatase (SEAP) and attained tumor specificity through the use of the tumor-specific Survivin promoter (pSurv) into lung tumor-bear mice produced by injecting MeWo human melanoma cell stably expressing a BRET fusion protein (RLuc8.6-TurboFP-BRET6) into irradiated (5 Gy) female nude mice via the tail-vein and measure SEAP concentrations in blood plasmas of these mice. Specifically, Ronald et al., point out that “[A]n important point for clinical translation is that the blood reporter produced by our MCs will be diluted by the much larger (∼3,500-fold) blood volume in humans (5 L) as ∼3,500-fold) blood volume in a human, it is unpredictable whether the nonviral tumor-activatable minicircles (MCs) can produce enough SEAP in blood plasma. If the amount of SEAP in blood plasma is not enough and said 
	 Third, since the method in claim 1 is performed in in vivo and the specification does not teach how isolate at least one cell in in vivo, it is unpredictable how said at least one cell from said subject can be isolated prior to the contacting step as recited in claim 4. 
	Fourth, since a plurality of genetic constructs in claim 1 is nucleic acids, it is unpredictable how a barcode molecule of said plurality of barcode molecules can comprises a peptide sequence as recited in claims 38, 42 and 53. 
	Fifth, since claim 1 or 38 or 42 does not require that the at least cell is located on a location of the body of the subject that can contact with an extracellular fluid, it is unpredictable how an expression level of said barcode molecules or expression levels of said barcode molecules can be quantified in an extracellular fluid in contact with said cells as recited in claims 45-47. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13, 14, 17, 18, 25-28, 37, 38, 42-47, 49-51, and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 is rejected as vague and indefinite in view of the term “cancer-activated promoter”. Although paragraphs [0373] of US 2021/0277474 A1, which is US publication of this instant case, includes a list of disease-activated promoters, since the specification and available arts do not have a definition for “disease-activated promoter”, one skilled in the art would not understand the metes and bounds of the term. Please clarify. 
Claim 6 or 8 is rejected as vague and indefinite in view of the term “disease-activated promoters”. Although paragraph [0331] of US 2021/0277474 A1, which is US publication of this instant case, describes that the disease-activated promoter is a cancer-activated promoter, since the specification and available arts do not have a definition for “cancer-activated promoter”, one skilled in the art would not understand the metes and bounds of the term. Please clarify. 
Claim 8 is rejected as vague and indefinite. Although paragraph [0331] of US 2021/0277474 A1, which is US publication of this instant case, describes that the disease-activated promoter is a cancer-activated promoter and claim 8 is dependent on claim 5, in view of claim 8, it is unclear what is the relationship between the disease-activated promoters in claim 5 and the cancer-activated promoters in claim 8. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5-9, 17, 18, 25, 28, 37, 38, 42-44, 47, and 49 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gambhir et al., (US 2015/0071859 A1, published on March 15, 2015). 
Regarding claim 1, 3, 5-9, 17, 18, 25, 28, 37, 38, 42-44, 47, and 49, since the phrase “contacting at least one cell of said subject with a plurality of genetic constructs, wherein: said plurality of genetic constructs comprises a plurality of disease-activated promoters respectively operably linked to a plurality of barcode molecules or reporter proteins” can be read as “contacting at least one cell of said subject with a plurality of identical genetic constructs wherein each of said identical plurality of genetic constructs comprises one identical disease-activated promoter respectively operably linked to one identical barcode molecule or one identical gene encoding for one identical reporter protein”, Gambhir et al., teach a method for generating a profile of a subject’s disease (eg., SEAP expression profile of a mice with melanoma metastases), comprising: (a) contacting at least one cell of said subject with a plurality of genetic constructs in in vivo (eg., by tail-vein rejection or intratumoral injection of the MC vector in Figure 2 or 3 or 4), wherein: said plurality of genetic constructs comprises a plurality of disease-activated promoters (eg., survivin promoter) respectively operably linked to a plurality of barcode molecules or genes encoding for reporter proteins (eg., SEAP gene) and said plurality of disease-activated promoters drive expression of said corresponding barcode molecules or said reporter proteins in a cell affected by said disease (eg., a cell of melanoma metastases); and (b) quantifying expression levels of said plurality of barcode molecules or said reporter proteins (ie., SEAP) to generate said profile wherein said contacting is in vivo as recited in claim 3, quantifying expression levels of said plurality of barcode molecules to generate said profile, 
Therefore, Gambhir et al., teach all limitation recited in claim 1, 3, 5-9, 17, 18, 25, 28, 37, 38, 42-44, 47, and 49. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gambhir et al., as applied to claims 1, 3, 5-9, 17, 18, 25, 28, 37, 38, 42-44, 47, and 49 above, and further in view of Lichter et al., (US 2004/0167381 A1, published on August 26, 2004). 
The teachings of Gambhir et al., have been summarized previously, supra. 
Gambhir et al., do not disclose transmitting said profile on an intranet or the internet as recited in claim 51. 
Lichter et al., teach to transmit the real-time biological data over the internet (see paragraph [0094]. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 51 by transmitting said profile on an intranet or the internet in view of the prior arts of Gambhir et al.,
and Lichter et al..  One having ordinary skill in the art would have been motivated to do so because Lichter et al., have successfully transmitted the real-time biological data over the internet (see paragraph [0094]. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to transmit said profile on an intranet or the internet in view of the prior arts of Gambhir et al., and Lichter et al., such that said profile becomes public available if Gambhir et al., choose to do so. 

Conclusion
32.	No claim is allowed.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
March 11, 2022